Citation Nr: 1135822	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of this hearing is of record.

Initially, the Board notes that this claim has been subject to a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009. See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), the Board finds it may now proceed in the instant appeal.


FINDINGS OF FACT

1. The record reasonably establishes that the Veteran set foot on land in Vietnam during his service aboard the USS Princeton.

2. The Veteran has an established diagnosis of type 2 diabetes mellitus.


CONCLUSION OF LAW

Service connection for type 2 diabetes mellitus is warranted. 38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing is harmless. 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam. VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination. See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records establish that the Veteran has type 2 diabetes mellitus. See Dr. Smiley Treatment Records, September 2006.  Hence, all he needs to establish service connection for this disability is that he set foot on land in Vietnam, or served in the inland waterways of Vietnam. 

Initially, the Board notes that the Veteran has alleged that he served in the inland waterways of Vietnam and that he visited Vietnam (the landmass) outside of the scope of his official duties on several occasions.  See, e.g., Decision Review Officer Hearing, March 2010, pp. 2-5; see also, Board Hearing Transcript, pp. 2-9.  In addition, he reported that on no fewer than 14 occasions, he left his ship via a patrol boat to transport or "ferry" Marines, ammunition, and supplies to and from the mainland.  See Notice of Disagreement, August 2009.  Additional duties included being lowered into smaller boats and "patrolling" around the ship.  

The Veteran's DD Form 214 shows that he had active duty service from November 1964 to November 1968, and 3 years, 7 months, and 19 days of "foreign and/or sea service."  Service personnel records reflect that he commenced a "continuous tour of sea duty" in March 1965 which ended in November 1968.  Service records also show that he received the Vietnam Campaign Medal, the Vietnam Service Medal with Bronze Stars, the National Defense Service Medal, and the Meritorious Unit Commendation (for service aboard the USS Princeton from March 23, 1966, to August 2, 1966; and from March 6, 1967, to May 27, 1967).  His military occupational specialty (MOS) was that of "marine mechanics."  

A March 2008 report from the National Personnel Records Center (NPRC) indicates that the USS Princeton was in the "official waters of the Republic of Vietnam" on various dates from 1965 to 1968; however, the NPRC search concluded that there was "no conclusive proof of in-country service" for the Veteran.  

A Naval Historical Center history of the USS Princeton reflects that the ship was involved in combat operations against the North Vietnamese and Viet Cong beginning in 1964 and culminating in May 1965 at Chu Lai as the ship carried out vertical envelopment for the first time in combat.  

In February 1966, the ship returned to Vietnam for engagement in operations Jackstay from March to April 1966 (to clear the Rung Sat Special Zone of Viet Cong guerillas), and Osage from April to May 1966 (to protect the Vietnamese in the Phu Loc area from Viet Cong harassment).  The USS Princeton provided transportation, medical evacuation, logistics and communication support for various search and destroy missions. (Emphasis added).  It also provided support in Operation Hastings to impede enemy infiltration from the DMZ.  

From January to June 1967 the Princeton assisted in countering an enemy threat to a Marine artillery base at Gio Ling and evacuated wounded from Con Thien Mountain.  The ship participated in an operation in the Khe Sanh area in April 1967 and supported search and destroy missions in conjunction with operation "Shawnee".  In May 1967, the ship helicopters lifted Marines to the DMZ to block enemy forces withdrawing across the Ben Hai river.  A much needed overhaul followed Princeton's return to the west coast and in May 1968 the ship again sailed west to Viet Nam.  There, as flagship for Amphibious Ready Group Alpha, the ship provided amphibious assault carrier services for operations "Fortress Attack" III and IV, "Proud Hunter", "Swift Pursuit", and "Eager Hunter." See http://www.history.navy.mil/danfs/p12/princeton-v.htm.  The Veteran has also submitted similar records relating to the ship's history from 1965 to 1968.  

At this juncture, the Board acknowledges that the USS Princeton is not listed as a ship with presumed "brown water" service on VA's January 2010 and June 2010 Compensation and Pension Service's Bulletin.  Thus, the Veteran's service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A). See VAOPGCPREC 27-97; see also Haas, 525 F.3d at 1187-90 (confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.).  
Nevertheless, the crux of the Veteran's argument is he had actual in-country service when he travelled to and from the mainland (onshore) via patrol boats, and that he was, in fact, present on the inland waters of Vietnam.   

In this regard, the Veteran has competently testified, at both DRO and Board hearings, as to his experiences while serving aboard the USS Princeton, from 1965 to 1968.  These experiences included travelling on the inland waterways, or "brown" waters ("within a mile or less") of Vietnam, to include being docked at the mouth of the Saigon River; helping to transport Marines, supplies, and ammunition to and from the base/shore; direct exposure to herbicide residuals via clothing, body bags, and other gear/equipment from the mainland that was stored aboard the USS Princeton; and going ashore to a PX in the Republic of Vietnam to buy china and local clothing to send home to his wife. 

In support of his statements, the Veteran has submitted letters which corroborate his DRO and Board hearing testimony.  Specifically, the record contains several letters that the Veteran wrote to his wife while aboard the USS Princeton in 1968.  Those letters indicate that the Veteran was "anchored up at the mouth of the Saigon river," and that he had travelled to shore at some point to purchase the aforementioned china dinnerware.  These letters are highly probative as to the Veteran's activities/whereabouts in 1968 as they were contemporaneously written with his service aboard the USS Princeton.  

Finally, the Board notes that the Veteran is competent to report what he experienced during his nearly three years aboard the USS Princeton.  In addition, the Board has no reason to doubt the credibility of such statements, as he has consistently reported that he was not only very close to the Vietnam shoreline when docked or anchored in various inland waterways, but that his duties required him to go onshore from time to time in order to transport Marines, supplies, and ammunition.  

In light of the foregoing, the Veteran's testimony and statements are consistent with the documentation of record regarding the history of the USS Princeton and with his military occupational specialty.  Hence, the evidence of record is at least in equipoise as to whether he set foot on land in Vietnam or had service on the inland waterways of Vietnam.  In such a situation, reasonable doubt must be resolved in his favor and the Board concludes that the Veteran set foot on land in Vietnam and is entitled to the presumptions in 38 U.S.C.A. § 1116.  Service connection for type 2 diabetes mellitus is warranted.


ORDER


Service connection for type 2 diabetes mellitus is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


